 



EXHIBIT 10.3
Form of
Universal Compression Holdings, Inc.
Amendment to Grant of Unit Appreciation Rights
     THIS AMENDMENT TO GRANT OF UNIT APPRECIATION RIGHTS (the “Amendment”) is
entered into and effective as of ___, 2007, by and between Universal Compression
Holdings, Inc. (the “Company”), and ___(the “Grantee”).
W I T N E S S E T H:
     WHEREAS, the Company granted to Grantee ___unit appreciation rights
(“UARs”) with respect to Common Units of Universal Compression Partners, L.P. on
the terms and conditions set forth in an Award Agreement, with a Grant Date of
___(“Agreement”), a copy of which is attached hereto; and
     WHEREAS, pursuant to Section 8 of the Agreement, the Company and the
Grantee desire to amend the Agreement to make certain changes with regard to the
termination provisions of the Agreement;
     NOW, THEREFORE, effective as of the date hereof, the Agreement is hereby
amended as follows:
     1. Section 3 of the Agreement is hereby amended to add a new paragraph
(c) thereunder to read in its entirety as follows:

      “Termination Without Cause. If the Company terminates your employment
without Cause (as defined below) prior to the vesting date, your UARs shall
continue to vest following your termination date and, upon the vesting date,
January 1, 2009, shall be exercisable in accordance with the terms of this
Section 3 of the Agreement, but in no event shall the UARs be exercisable later
than December 31, 2009. If the Company terminates your employment without Cause
on or after the vesting date, your UARs may be exercised, subject to the further
provisions of this Agreement, by you or by your guardian or legal representative
(or by your estate or the person who acquires the UARs by will or the laws of
descent and distribution or otherwise by reason of your death if you die during
such period) at any time during the period following such termination until
December 31, 2009, but only as to the vested number of UARs, if any, that you
were entitled to purchase hereunder as of the date your employment so
terminates.

1



--------------------------------------------------------------------------------



 



      For purposes of this paragraph, ‘Cause’ means (i) your commission of an
act of fraud, embezzlement or willful breach of a fiduciary duty to the Company
or an Affiliate (including the unauthorized disclosure of or proprietary
material information of the Company or an Affiliate), (ii) your conviction (or a
plea of nolo contendere in lieu thereof) of a felony or a crime involving fraud,
dishonesty or moral turpitude, (iii) your willful failure to follow the written
directions of the Chief Executive Officer of the Company, Company management, or
the Company Board, in the case of executive officers of the Company, when such
directions are consistent with your customary duties and responsibilities and
where your refusal has continued for more than 10 days following written notice;
(iv) your willful misconduct as an employee of the Company or an Affiliate which
includes your failure to adhere to the Company’s Code of Business Conduct and
Ethics; (v) your willful failure to render services to the Company or an
Affiliate in accordance with your employment arrangement, which failure amounts
to a material neglect of your duties to the Company or an Affiliate, or
(vi) your substantial dependence, as determined by the Committee, on any drug,
immediate precursor or other substance listed on Schedule IV of the Federal
Comprehensive Drug Abuse Prevention and Control Act of 1970, as amended, as
determined in the sole discretion of the Committee.”

     2. The former Section 3(c) of the Agreement is hereby renumbered as Section
3(d) and amended and restated to read in its entirety as follows:

      “Other Terminations. If your employment with the Company is terminated for
any reason other than as provided in the paragraphs 3(a), (b) or (c) above, to
the extent vested on the date of your termination, subject to the further
provisions of this Agreement, you or your guardian or legal representative (or
your estate or the person who acquires the UARs by will or the laws of descent
and distribution or otherwise by reason of your death if you die during such
period) may exercise the UARs at any time (i) during the three-month period
following such termination, if such termination is prior to October 1, 2009, or
(ii) during the period following such termination until December 31, 2009, if
such termination is after September 30, 2009.”

     3. The former Section 3(d) of the Agreement is hereby renumbered as
Section 3(e).
     4. The last two paragraphs of section 3 of the Agreement are hereby amended
and restated to read as follows:
     “Notwithstanding any of the foregoing, the UARs shall not be exercisable in
any event after December 31, 2009.
     Except as otherwise provided in paragraphs 3(a), (b), (c) or (d) above, all
UARs that are not vested on the date of your termination of employment with the
Company shall be automatically canceled without payment upon such termination.”

2



--------------------------------------------------------------------------------



 



     5. The Agreement shall remain in full force and effect and, as amended by
this Amendment, is hereby ratified and affirmed in all respects.
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Grantee have caused this Amendment to be executed all as of the day and year
first above written.

            Universal Compression Holdings, Inc.
      By:           Name:           Title:        

            Grantee



 

                       

3